COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Holly Brooke Schaumleffel v. GS/TPRF III Houston Med.
                            CTR., LP

Appellate case number:      01-18-00516-CV

Trial court case number:    1110670

Trial court:                County Civil Court at Law No. 2 of Harris County

       Appellant, Holly Brooke Schaumleffel, filed a notice of the appeal on June 14,
2018, of the trial court’s June 4, 2018 judgment in this forcible detainer proceeding. The
judgment provides that the appellee “shall be and hereby is entitled to immediately obtain
a Writ of Possession” for the real property at issue on or after June 18, 2018, and sets a
$20,090.00 supersedeas bond amount, which it states is ten times the market rent of the
property at issue. On June 18, 2018, appellant’s counsel filed, in this Court, a “Motion
for Reduction of Amount of Supersedeas Bond & for Emergency Stay.” Appellant
requests that this Court set a reduced supersedeas bond amount or else stay the issuance
of the writ of possession to allow the trial court to hold a hearing to determine whether to
reduce the bond. To date, there is nothing in this Court’s records to indicate that
appellant timely filed the supersedeas bond by June 14, 2018.
        Accordingly, the Court denies appellant’s motion. See TEX. PROP. CODE ANN. §
24.007 (West 2014) (“A judgment of a county court may not under any circumstances be
stayed pending appeal unless, within 10 days of the signing of the judgment, the appellant
files a supersedeas bond in an amount set by the county court.”); see also Hernandez v.
U.S. Bank Trust, N.A., as Trustee for LSFS Master Participation Trust, 527 S.W.3d 307,
310 (Tex. App.—El Paso 2017, no pet.); Guillen v. U.S. Bank, N.A., 494 S.W.3d 861, 865
(Tex. App.—Houston [14th Dist.] 2016, no pet.).

      It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                                               Acting for the Court
Date: June 19, 2018